DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 03, 2022 has been entered.
 
Response to Arguments
Applicant's arguments with respect to claim(s) 1-10, and 12-34 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 6-7, 14-16, 19, 21, 24, and 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liberg et al. (hereinafter “Liberg”, US 2022/0150818)
Regarding claims 1, and 14, Liberg discloses a network device, and a method of providing configuration of cell search information for a network device of a non-terrestrial network (NTN) having a serving cell on which a mobile device is allowed to camp, the method comprising: 
transmitting at least one location information of reference points for the configuration of cell search information for at least one mobile device (i.e., a wireless device 110 obtains NTN-related metrics for each of a plurality of cells in a non-terrestrial network as described in paragraph 0115) to determine whether to perform cell search for cell reselection according to the configuration of cell search information (i.e., to select a cell for camping as shown in step 1020 of Fig. 3 and as described in paragraphs 0031-0032.  Also, comparing a location of a wireless device to a reference point associated with a cell (e.g., satellite ephemeris data) as shown in step 1110 of Fig. 4); 
wherein the location information of reference points comprises at least one of a 15value of an assisted global navigation satellite system (AGNSS), a value of an assisted global positioning system (AGPS), or a value of the longitude and latitude associated with a geographic location (i.e., NTN-related metric such as a round-trip-time (RTT) offered by one or more satellites serving each cell as described in paragraph 0119 or as shown in step 1010 of Fig. 3).
In addition, Liberg also discloses a network device (i.e., network node 160 as shown in Fig. 5) includes a processor (i.e., a processing circuity 170), a memory coupled to the processor, configured to store the program code (i.e., device readable medium 180 as described in paragraph 0152).
Regarding claim 3, Liberg discloses all limitations recited within claims as described above.  Liberg also discloses wherein the location information of reference points is associated with at least one carrier frequency on which cell search is to be performed by the mobile device (i.e., paragraphs 0025 and 0056).

Regarding claim 6, Liberg discloses all limitations recited within claims as described above.  Liberg also discloses wherein the location information of reference points is applicable to cell search when performing cell reselection (i.e., cell selection based on a certain distance as described in paragraph 0032). 
Regarding claim 7, Liberg discloses all limitations recited within claims as described above.  Liberg also discloses wherein the location information of reference points is applicable to cell search when performing connection resume (i.e., cell selection/reselection is based on a certain distance as described in paragraph 0032). 

Regarding claim 15, Liberg discloses all limitations recited within claims as described above.  Liberg also discloses wherein the processor is further configured to perform the following step: transmitting configuration of threshold values for the mobile device to determine whether to perform cell search according to the location information of reference points (i.e., based on selecting is based a maximum distance of the reference point as described in paragraph 0140). 

Regarding claims 16, and 34, Liberg discloses a mobile device (i.e., a wireless device 110 as shown in Fig. 5), and a method of handling cell search for a mobile device, the mobile device being in an inactive mode or an idle mode served by a serving cell of a first network (i.e., the wireless device 110 in idle mode as described in paragraph 0085), the method comprising: 
receiving configuration of cell search information comprising location information of reference points (i.e., the wireless device 110 obtains NTN-related metrics for each of a plurality of cells in a non-terrestrial network as described in paragraph 0115); 
performing a cell search evaluation according to the configuration of cell search information (i.e., to select cell for camping as shown in step 1020 of Fig. 3 and as described in paragraphs 0031-0032.  Also, comparing a location of a wireless device to a reference point associated with a cell (e.g., satellite ephemeris data) as shown in step 1110 of Fig. 4); and 
performing cell search of a second network according to the cell search evaluation (i.e., to select cell for camping as shown in step 1020 of Fig. 3 and as described in paragraphs 0031-0032.  Also, comparing a location of a wireless device to a reference point associated with a cell (e.g., satellite ephemeris data) as shown in step 1110 of Fig. 4);
wherein the location information of reference points comprises at least one of a 15value of an assisted global navigation satellite system (AGNSS), a value of an assisted global positioning system (AGPS), or a value of the longitude and latitude associated with a geographic location (i.e., NTN-related metric such as a round-trip-time (RTT) offered by one or more satellites serving each cell as described in paragraph 0119 or as shown in step 1010 of Fig. 3).
In addition, Liberg also discloses a mobile device (i.e., the wireless device 110) includes a processor (i.e., a processing circuity 120), a memory (i.e., device readable medium 130).

Regarding claim 19, Liberg discloses all limitations recited within claims as described above.  Liberg also discloses wherein the location information of reference points further comprises at least one carrier frequency associated with the location information of reference points (i.e., paragraphs 0025 and 0056). 
Regarding claim 21, Liberg discloses all limitations recited within claims as described above.  Liberg also discloses wherein the first network is a non-terrestrial network (NTN) and the second network is a terrestrial network (TN) (i.e., Abstract and as shown in Fig. 1 & 6). 

Regarding claim 24, Liberg discloses all limitations recited within claims as described above.  Liberg also discloses wherein the cell search evaluation comprises: determining whether to perform cell search of the second network according to at least one carrier frequency associated with the location information of reference points (i.e., selecting a cell based on location of the wireless device relative to the satellite and carrier frequency as shown in step 1110 of Fig. 4, and as described in paragraphs 0025 and 0056). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2, 8-10, 12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Matsuda et al. (hereinafter “Matsuda”, US 2021/0219228).
Regarding claim 2, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses wherein the location information of reference points is contained in system information to be broadcasted (i.e. using SIB1 as described in paragraphs 0129-0132). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 8, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses wherein the location information of reference points is associated with at least one radio access technology (RAT) (i.e., other RATs as described in paragraph 0129). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 9, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses configuring threshold values for the mobile device to perform cell search of a terrestrial network (TN) when the location information of reference points corresponding to the TN is determined by the mobile device to be in a reachable distance of the mobile device (i.e., when the controller 55 has been able to acquire the system information as described in paragraphs 0130-0133 and 0287). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 10, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses configuring threshold values for the mobile device to stop performing cell search of a TN when the location information of reference points corresponding to the TN is determined by the mobile device to be not in a reachable distance of the mobile device (i.e., when the controller 55 has been unable to acquire the system information as described in paragraphs 00130-0133, and 0287). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 12, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses wherein the location information of reference points is further associated with an identity of the reference point; wherein the identity of the reference point comprises at least one of a sequence number of the reference point, an identity of a TN tracking area, an identity of a TN access node, an identity of a TN cell, an identity of an NTN tracking area, an identity of an NTN gateway, an identity of a NTN access node, or an identity of a geographical location (i.e., cell access information as described in paragraphs 0129-0132).
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 

Regarding claim 22, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses wherein the step of receiving the configuration of cell search information comprises: receiving the configuration of cell search information from the first network through system information (i.e. using SIB1 as described in paragraphs 0129-0132). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 


Claim 4-5, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Tesanovic et al. (hereinafter “Tesanovic”, US 2021/0315023).
Regarding claims 4, and 17, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Tesanovic discloses a method for handling collisions in wireless networks.  Tesanovic also discloses wherein the location information of reference points is commonly applicable to intra-frequency, inter-frequency, and inter radio access technologies (inter-RAT) cell search (i.e., associated with inter-frequency measurement report request as described in paragraphs 0087-0088). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support handover of a group of active users in NTNs. 

Regarding claims 5, and 18, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Tesanovic discloses a method for handling collisions in wireless networks.  Tesanovic also discloses wherein the location information of reference points is dedicated to intra-frequency, inter-frequency, or inter-RAT cell search (i.e., associated with inter-frequency measurement report request as described in paragraphs 0087-0088). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to support handover of a group of active users in NTNs. 


Claim 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Chun et al. (hereinafter “Chun”, US 2019/0239147).
Regarding claim 13, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Chun discloses a method for connecting to network and user equipment.  Chun also discloses wherein the location information of reference points is associated with at least one public land mobile network (PLMN) identity of a PLMN operator that provides terrestrial network services corresponding to the location information of reference points (i.e., selecting a PMN of another operator as described in paragraph 0295). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide a better communication service to the UE through cooperation between the nodes. 

Regarding claim 20, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Chun discloses a method for connecting to network and user equipment.  Chun also discloses wherein the location information of reference points is associated with at least one PLMN identity of at least one PLMN operator that provides network services of the second network (i.e., selecting a PMN of another operator as described in paragraph 0295). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide a better communication service to the UE through cooperation between the nodes. 


Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Hwang et al. (hereinafter “Hwang”, US 2020/0045707).
Regarding claim 23, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Hwang discloses a method of transmitting and receiving downlink data channel in wireless communication system.  Hwang also discloses wherein the step of receiving the configuration of cell search information comprises: receiving the configuration of cell search configuration from the first network when the first network releases the connection with the mobile device (i.e., receiving block information for a serving cell when performing a handover as described in paragraph 0265).
  Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the user to search and connect to a network for service. 

Claim 25, 27, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Salim et al. (hereinafter “Salim”, US 2017/0181068).
Regarding claim 25, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Salim discloses a communication terminal and method or performing a cell search.  Salim also discloses wherein the cell search evaluation further comprises: determining whether to perform cell search of the second network according to the location information of reference points corresponding to the second network in a reachable distance of the mobile device (i.e., determining whether or not to search for cells based on position, and proximity sensor data, etc. as described in paragraphs 0090 and 0105). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to prepare to originate a connection whenever the user desires. 

Regarding claim 27, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Salim discloses a communication terminal and method or performing a cell search.  Salim also discloses wherein the cell search evaluation further comprises: determining whether to stop performing cell search evaluation of the second network according to none of the location information of reference points corresponding to the second network is in a reachable distance of the mobile device (i.e., determining whether or not to search for cells based on position, and proximity sensor data, etc. as described in paragraphs 0090 and 0105). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to prepare to originate a connection whenever the user desires. 

 Regarding claim 30, Liberg, and Salim disclose all limitations recited within claims as described above.  Salim also discloses wherein the location information of reference points corresponding to the second network is determined to be in a reachable distance of the mobile device when the distance between at least one of the location information of reference points and the mobile device is less than a value of distance threshold (paragraphs 0090 and 0105). 

Regarding claim 31, Liberg, and Salim disclose all limitations recited within claims as described above.  Salim also discloses wherein the location information of reference points corresponding to the second network is determined to be in the reachable distance of the mobile device when a prediction time for the mobile device to access the second network is less than a value of time threshold (i.e., search duration as described in paragraphs 0090). 
Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Salim, and further in view of Chun.
Regarding claim 26, Liberg, and Salim disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chun discloses a method for connecting to network and user equipment.  Chun also discloses determining whether to perform cell search of the second network according to at least one PLMN identity associated with the location information of reference points (i.e., selecting a PMN of another operator as described in paragraph 0295). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide a better communication service to the UE through cooperation between the nodes. 


Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Salim, and further in view of Matsuda.
Regarding claim 28, Liberg, and Salim disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Matsuda discloses a communication apparatus.  Matsuda also discloses after stopping performing cell search evaluation of the second network, start performing cell search evaluation of the second network when successfully acquiring system information from the first network (i.e., when the controller 55 has been able to acquire the system information as described in paragraphs 0130-0133 and 0287). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to enable the cellular phone to get seamless services when moving between different areas. 


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Salim, and further in view of Mach (US 2010/0124934).
Regarding claim 29, Liberg, and Salim disclose all limitations recited within claims as described above.  but do not expressly disclose features of this claim.
In a similar endeavor, Mach discloses wireless system improvements based on location positioning system data.  Mach also discloses after stopping performing cell search evaluation of the second network, start performing cell search evaluation of the second network according to the expiry of a timer (i.e., re-selection is based on timer as described in paragraph 0025). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to establish a connection with a network. 


Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Li (US 2014/0051447).
Regarding claim 32, Liberg discloses all limitations recited within claims as described above, but does not expressly disclose features of this claim.
In a similar endeavor, Li discloses a method for radio resource control connection reestablishment.  Li also discloses wherein the configuration of cell search information is stored in the mobile device and received from a third network on which the mobile device is previously camped, and the method further comprises: determining whether the stored configuration of cell search information is valid, and applying the configuration of cell search information if the configuration of cell search information is valid (paragraph 0049). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to quickly reestablish connections to use the cell. 



Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liberg in view of Li, and further in view of Chun.
Regarding claim 33, Liberg, and Li disclose all limitations recited within claims as described above, but do not expressly disclose features of this claim.
In a similar endeavor, Chun discloses a method for connecting to network and user equipment.  Chun also discloses releasing the stored first configuration of cell search information when acquiring system information or upon receiving a second configuration of cell search information from the serving cell (i.e., access to the network is released, then the UE performs cell search according to RATSs of an order designated by the configuration information as described in paragraph 0295). 
Therefore, it would have been obvious to one of ordinary skilled in the art to modify the teachings of the cited references, and arrive at the present invention.
The motivation/suggestion for doing so would have been to provide a better communication service to the UE through cooperation between the nodes. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE H. CAI whose telephone number is (571)272-7798. The examiner can normally be reached Monday-Friday, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KATHY WANG-HURST can be reached on (571)270-5371. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Wayne H Cai/Primary Examiner, Art Unit 2644